ON appellant’s motion for rehearing
WOODLEY, Judge.
Appellant correctly points out that the corroboration of the accomplice witnesses must be as to conspiracy to commit arson, that being the offense charged.
It is insisted that though the corroborating evidence is sufficient to sustain a conviction for the offense of arson committed *51by the accomplice Tatum, it is not sufficient to connect appellant with the conspiracy to commit arson.
We have re-examined, the record in the light of appellant’s motion for rehearing and remain convinced that the evidence summarized in our original opinion, taken together, is sufficient to corroborate the testimony of the accomplice witnesses and to connect appellant with the conspiracy, and that the testimony as a whole is sufficient to sustain the jury’s verdict.
Appellant’s motion for rehearing is overruled.